Name: Council Regulation (EEC) No 4256/88 of 19 December 1988, laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the EAGGF Guidance Section
 Type: Regulation
 Subject Matter: NA;  EU finance;  agricultural structures and production
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 374 / 25 COUNCIL REGULATION (EEC) No 4256 /88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052 / 88 as regards the EAGGF Guidance Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, tive 5 (b )) should include action to -respond to those areas' specific structural problems; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Whereas measures for the development and exploitation of woodland are of particular interest, not only as offering alternative activity and income for agriculture in those areas but also in order to increase woodland's contribution to improving the environment and to expand its protective function ; Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas the forms of assistance by the Fund should be determined and whereas operational programmes, and where appropriate global grants , are the most appropriate forms, both for measures for the development of less-developed areas and of rural areas and for measures to improve structures for marketing and processing agricultural products , Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 3 (4) of Regulation (EEC) No 2052 / 88 ( 4 ) provides for the Council to adopt the specific provisions governing operations under each structural Fund; HAS ADOPTED THIS REGULATION: Article 1 1 . The Guidance Section of the European Agricultural Guidance and Guarantee Fund, (hereinafter called 'the Fund'), referred to in Article 1 ( 1 ) of Regulation (EEC) No 729 / 70 ( 5), as last amended by Regulation (EEC) No 2048 / 88 ( 6 ), may, in accordance with the criteria and objectives laid down in Titles I to IV of this Regulation, finance measures for performing the tasks referred to in Article 3 (3 ) of Regulation (EEC) No 2052/ 88 in order to attain objectives 1 and 5 as set out in Article 1 of that Regulation . Whereas the tasks laid down for the Guidance Section of the European Agricultural Guidance and Guarantee Fund, (hereinafter called 'the Fund'), by Article 3 ( 3 ) of the above Regulation should be further specified in the light of the contribution it makes to achieving objectives 1 , 5 ( a) and 5 (b ) as set out in Article 1 of that Regulation ; Whereas measures to speed up the adjustment of agricultural structures with a view to the reform of the Structural Funds must include measures closely connected with the common agricultural policy and designed to meet its general requirements; Whereas , however , some of those measures , which already exist at Community level , may require adjustment to allow for the differing structural situations in the different regions of the Community , by increased diversification , and specifically by differentiation of the contribution in favour of the areas concerned by objective 1 ; Whereas measures designed to contribute to objective 1 and to promoting the development of rural areas (objec ­ 2 . The conditions and criteria laid down in Council Regulation (EEC) No 4253 / 88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/ 88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments ( 7 ) shall apply to measures (') OJ No C 256 , 3 . 10 . 1988 , p. 19 . ( 2 ) OJ No C 326 , 19 . 12. 1988 . ( 3 ) OJ No C 337 , 31 . 12 . 1988 . ( s ) OJ No L 94 , 28 . 4 . 1970 , p. 13 . ( «) OJ No L 185 , 15 . 7 . 1988 , p. 1 . ( 7 ) See page 1 of this Official Journal .(&lt;)  OJ No L 185 , 15 . 7 . 1988 , p. 9 : No L 374 /26 Official Journal of the European Communities 31 . 12 . 88 financed under this Regulation , except if this Regulation or provisions adopted under Article 2 ( i ) thereof specify otherwise . 3 . Without prejudice to Article 33 Regulation (EEC) No 4253 / 88 and Article 10 of this Regulation, the Council , acting on a proposal from the Commission in accordance with the procedure laid down in Article 43 of the Treaty , shall decide by 31 December 1989 on any alterations to the common measures introduced under Article 6 of Regulation (EEC) No 729 /70 in order to achieve the objectives referred to in Regulation (EEC) No 2052/ 88 , in conformity with the rules laid down by Regulation (EEC) No 4253 / 88 and with this Regulation .  measures , to encourage the installation of young farmers ,  measures , including accompanying measures , to improve the efficiency of the structures of holdings, especially investments aimed at reducing production costs and improving the living and working conditions of farmers , and promoting the diversification of their activities , as well as preserving and improving the natural environment ,  measures to improve the marketing, including the marketing of produce at the farm, and processing of agricultural and forestry products ( in accordance with the conditions and the criteria laid down in the provisions referred to Article 10 ( 1 )) and to encourage the establishment of producers' associations,  measures to improve the marketing and processing of fishery products . 3 . The common measures which are applicable at present in the domain covered by this Title shall remain in force until they are adjusted pursuant to Article 1 (3 ). TITLE I Speeding up the adjustment of agricultrual structures with a view to the reform of the common agricultural policy TITLE II Promoting the development and structural adjustment of the less-developed regions Article 2 1 . The Fund may finance common measures adopted by the Council in accordance with the procedure provided for in the third subparagraph of Article 43 (2 ) of the Treaty , in order to speed up the adjustment of agricultural structures , with a view in particular to the reform of the common agricultural policy . Article 3 1 . Within the context of its contribution to achieving objective 1 referred to in Article 1 of Regulation (EEC ) No 2052 / 88 , the Fund may finance measures for developing and strengthening agricultural and forestry structures , for maintaining the landscape and for rural development. 2 . Fund assistance for regions designated under objective 1 shall comprise particularly measures intended to deal with the backwardness of agricultural structures . Article 4 Fund assistance for the measures referred to in Article 5 of this Regulation shall in the main take the form of operational programmes including an integrated approach and global grants . 2 . The common measures referred to in paragraph 1 may concern :  measures accompanying the market policy that help re-establish a balance between production and market capacity such as adjusting production potential and reorientating and converting production including measures to promote quality products ,  forestry measures to assist agricultural holdings and the afforestation of farmland in particular ,  measures to encourage early retirement from farming, in order to reduce the areas of land devoted to surplus farm production ,  measures to support farm incomes , and to maintain viable agricultural communities in mountain , hill or less-favoured areas by means of agricultural aid such as compensation for permanent natural handicaps ,  measures to protect the environment and safeguard the landscape by encouraging suitable agricultural production practices , Article 5 Financial assistance by the Fund may relate to the following:  encouraging retirement from farming in order to restructure agriculture and encourage the installation of young farmers , 31 . 12 . 88 Official Journal of the European Communities No L 374 / 27 TITLE III Promoting the devlopment of rural areas of the Community in regions covered by objective 5 (b) Article 6 Fund assistance for the measures referred to in Article 7 shall in the main take the form of operational programmes, including an integrated approach, and global grants and cover one or more of the operations referred to in Article 5 . Article 7 Without prejudice to the particulars referred to in Article 11 ( 3 ) of Regulation (EEC) No 2052 / 88 and Article 5 of Regulation (EEC) No 4253 / 88 , rural development plans shall include an identification of the problems of agricultural structures at a relevant geographical level .  the conversion , diversification, and reorientation and adjustment of production potential ,  if their financing is not provided for by Council Regdlation (EEC) No 4254 / 88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/ 88 as regards the European Regional Development Fund ( J ):  improving rural infrastructures which are necessary for the development of agriculture and forestry ,  measures to achieve diversification, especially those providing multiple activities or alternative incomes for farmers ,  reparcelling and associated work,  individual or collective land or pasture improvement,  irrigation, including the renovation and improvement of irrigation networks , the creation of collective irrigation works from existing main channels , the creation of small irrigation systems not supplied from collective networks , and the renovation and improvement of drainage systems,  encouragement for tourist and craft investments , including the improvement of living accommodation on agricultural holdings ,  protection of the environment and maintenance of the countryside ,  restoring agricultural production potential after natural disasters ,  the development and exploitation of woodland , in accordance with conditions and criteria to be laid down by the Council on a proposal from the Commission, including:  afforestation and the improvement and re ­ constitution of woodland,  related work and accompanying measures necessary for the exploitation of woodland,  in order to increase woodland's contribution to the conservation and protection of the environment and to offer farmers alternative activities and income,  the development of agricultural and forestry advisory services , and the improvement of facilities for agricultural and forestry vocational training. TITLE IV General and transitional provisions Article 8 Assistance from the Fund of up to 1 % of its annual budget , for the measures provided for in Article 5 (2) ( e ) of Regulation (EEC) No 2052/ 88 may cover :  carrying out pilot projects for promoting the devlopment of rural areas , including the development and exploitation of woodland ,  supporting such technical assistance and preparatory studies as are necessary for operations ,  studies to assess the effectiveness of the measures provided for by this Regulation ,  carrying out demonstration projects to show farmers the real possibilities of systems , methods and techniques of production which are in accordance with the objectives of the reform of the common agricultural policy ,  the measures needed for the circulation , at Community level , of the results of the work on and experience with improving agricultural structures . Article 9 Where appropriate and through procedures suitable to each policy , Member States shal supply the Commission with( J ) See page 15 of this Official Journal . No L 374/28 Official Journal of the European Communities 31 . 12 . 88 4 . Operational programmes as referred to in Articles 4 and 6 may , as soon as this Regulation enters into force , include measures for improving the marketing and processing of agricultural , forestry and fishery products , provided they comply with the relevant current provisions . information concerning compliance with Article 7 ( 1 ) of Regulation (EEC) No 2052 / 88 . Article 10 1 . The Council , acting on a proposal from the Commission in accordance with the procedure laid down in Article 43 of the Treaty, shall by 31 December 1989 decide upon the forms of and the conditions for the Fund contribution to measures to improve the conditions under which agricultural , forestry and fishery products are processed and marketed, as referred to in Article 2 (2), with a view to achieving the objectives of Regulation (EEC) No 2052/ 88 and on the basis of the rules laid down by Regulation (EEC) No 4253 / 88 . 2 . With effect from the date of entry into force of the Council Decision referred to in paragraph 1 , Council Regulation (EEC) No 355 /77 (*) is hereby repealed. However, projects concerning fisheries may still be submitted under that Regulation until 31 December 1990. 3 . By way of derogation from paragraph 2, Articles 6 to 15 and 17 to 23 of Regulation (EEC) No 355 /77 shall continue to apply to projects submitted by the date of entry into force of the Council Decision referred to in paragraph 1 , or as regards the fishery sector, by 31 December 1990. Article 11 Regulation (EEC) No 729 /70 , with the exception of the Article 1 ( 1 ) to (3 ) shall no longer apply as regards EAGGF, Guidance Section , subject to the implementation of Article 15 of Regulation (EEC) No 2052 / 88 , Article 33 of Regulation (EEC) No 4253 / 88 and Article 10 (3 ) of this Regulation . Article 12 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1988 . For the Council The President Th. PANGALOS ( ») OJ No L, 51 , 23 . 2 . 1977 , p. 1 .